Citation Nr: 1036406	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes 
planus with midfoot arthritis, Achilles tendonitis, and plantar 
fasciitis will be the subject of a separate decision. 

(The following issues are the subject of a separate decision:  1) 
Entitlement to service connection for a left knee disability; 2) 
entitlement to service connection for bilateral shin splints; 3) 
entitlement to service connection for a bilateral ankle 
disability; 4) entitlement to an initial rating in excess of 10 
percent for a right ganglion cyst with a carpal clavicular 
osteophyte; 5) entitlement to an effective date prior to October 
25, 2007, for service connection for a right ganglion cyst with a 
carpal clavicular osteophyte; and 6) entitlement to a temporary 
total rating for a period of convalescence from October 8, 2007 
through January 15, 2008, following treatment for the service-
connected pes planus.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1989 to August 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in April 2007, August 
2008, and July 2009.  

In May 2010, the Veteran had a video conference with respect to 
the issue of entitlement to an increased rating for pes planus.  
That hearing was held before Frank J. Flowers, the Veterans Law 
Judge whose signature appears at the end of this decision.  

In addition to his claim of entitlement to an increased rating 
for pes planus, the Veteran has perfected appeals with respect to 
the following issues:  1) Entitlement to service connection for a 
left knee disability; 2) entitlement to service connection for 
bilateral shin splints; 3) entitlement to service connection for 
a bilateral ankle disability; 4) entitlement to an initial rating 
in excess of 10 percent for a right ganglion cyst with a carpal 
clavicular osteophyte; 5) entitlement to an effective date prior 
to October 25, 2007, for service connection for a right ganglion 
cyst with a carpal clavicular osteophyte; and 6) entitlement to a 
temporary total rating for a period of convalescence from October 
8, 2007 through January 15, 2008, following treatment for the 
service-connected pes planus. 

During the course of the appeal of those additional issues, the 
Veteran was afforded two hearings.  The first hearing was held at 
the RO in August 2009 before Michael A. Herman, a Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The second 
hearing was the May 2010 video conference hearing held before the 
undersigned Veterans Law Judge, Frank J. Flowers.  The 
transcripts of those hearings have been associated with the 
claims file.  Because different judges received testimony on each 
of the additional issues, there will be a separate decision on 
those issues which will be signed by a panel including each Judge 
that presided over a hearing.  See 38 C.F.R. § 20.707 (2009).

In its July 2009 decision, the RO granted the Veteran's claim of 
entitlement to service connection for midfoot arthritis, Achilles 
tendonitis, and plantar fasciitis, as part and parcel of his 
service-connected pes planus.  During his May 2010 hearing, the 
Veteran disagreed with that decision to the extent that the RO 
did not grant separate ratings for the midfoot arthritis, 
Achilles tendonitis, and plantar fasciitis.  The claim for 
separate ratings has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim, and it 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2010).  It is referred to the RO, however, 
for appropriate action.


FINDING OF FACT

The Veteran's bilateral pes planus with midfoot arthritis, 
Achilles tendonitis, and plantar fasciitis, manifested primarily 
by complaints of pain, strain of the Achilles and posterior 
tibial tendons, excessive pronation, general foot deformity, and 
slight heel valgus, is productive of no more than severe 
impairment.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral 
pes planus with midfoot arthritis, Achilles tendonitis, and 
plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 4.1, 
4.7,4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to the consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to assist 
the Veteran in the development of his claim for an increased 
rating for pes planus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA has 
met that duty.

Beginning in August 2006, VA received the Veteran's claim, and 
there is no issue as to providing an appropriate application form 
or completeness of his application.  Following the receipt of 
that application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  
 
Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records and 
reports reflecting his treatment by private health care providers 
from November 2002 to August 2008; records reflecting his 
treatment by VA from November 2005 to October 2009; and an April 
2006 counseling statement from his employer.  

In December 1991, June 2004, June and September 2005, December 
2006, November 2007, June 2008, and March 2009, VA examined the 
Veteran to determine the nature and etiology of his claimed shin 
splints, as well as the extent of impairment due to his service-
connected pes planus with midfoot arthritis, Achilles tendonitis, 
and plantar fasciitis.  The VA examination reports show that the 
examiners reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, the Board notes that in May 2010, he also had a video 
conference with the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claims; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the issue of entitlement to an increased rating for bilateral 
pes planus.
Analysis

The Veteran contends that the current rating for his service-
connected pes planus with mid-foot arthritis, Achilles 
tendonitis, and plantar fasciitis does not adequately reflect the 
level of impairment caused by that disorder.  Therefore, he 
maintains that an increased rating is warranted.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  
A 30 percent rating is warranted for severe bilateral impairment, 
manifested by objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
impairment, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not improved 
by orthopedic shoes or appliances.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

In July 2008, the Board denied the Veteran's claim of entitlement 
to a rating in excess of 30 percent for pes planus.  

In July 2009, the RO granted the Veteran's claim of entitlement 
to service connection for mid-foot arthritis, Achilles 
tendonitis, and plantar fasciitis as part and parcel of the 
Veteran's service-connected pes planus.  However, the RO 
confirmed and continued the 30 percent disability rating for that 
disorder.  The Veteran disagreed with that decision, and this 
appeal ensued.

Relevant evidence not previously considered by the Board in its 
July 2008 decision consists of records reflecting the Veteran's 
treatment by VA from April 2007 through May 2010, the reports VA 
examinations performed in June 2008 and July 2009, and an August 
29, 2008 prescription note from J. H., M.D.  

A review of the evidence discloses that the Veteran's feet are 
totally flat and manifested primarily by complaints of pain, 
strain of the Achilles and posterior tibial tendons, excessive 
pronation, and general foot deformity.  He is unable to walk on 
his heels and toes and he demonstrates slight heel valgus.  He is 
four degrees off his weight-bearing line on the right and six 
degrees off weight-bearing line on the left.  X-rays show a flat, 
calcaneal pitch and very early spurring along the talonavicular 
line.  However, there is good talonavicular alignment, 
bilaterally.  Although the Veteran complains of pain, weakness, 
and fatigability, there is no objective evidence of heat, 
swelling, incoordination, or instability of the feet, and the 
Veteran's strength is full with no evidence of atrophy of any of 
the associated muscles.  In addition, his toes are normally 
postured and normally mobile without discomfort.  He has no 
tenderness around the ankles, and he is neurovascularly intact.  
Moreover, there are no findings of pronounced impairment, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Veteran does walk with an antalgic gait and has been 
prescribed shoes with custom made insoles.  While he says they 
are not really helpful, he continues to wear them and is able to 
go to work every day.  Indeed, his feet do not have the 
callosities or irritation associated with pes planus; and 
following the issuance of his latest pair of shoes in October 
2009, he said they were comfortable.  While his job as a driver 
for an express shipping firm is especially stressful on his feet, 
his pes planus, generally, does not cause him to miss time from 
work.  He has testified that his pes planus interferes with many 
ordinary activities, such as playing with his children.  However, 
there is no evidence that he is unable to perform his activities 
of daily living independently.

On the basis of the foregoing evidence, the Board finds that the 
manifestations of the Veteran's service-connected pes planus meet 
or more nearly approximate the schedular criteria for the 30 
percent rating currently in effect.  Accordingly, an increased 
rating is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected pes 
planus.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected pes planus.  In this regard, the record does not show 
that the Veteran has required frequent hospitalizations for his 
service-connected pes planus. There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's pes 
planus presents such an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted under 38 
C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes 
planus is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


